THE     ATETOIPSEY~'@E?YEEZAL
                     QF TEXAS



                            Opinion No. C- 87
Honorable Jesse James       Opinion No. WW-1498-A
State Treasurer of Texas
Austin, Texas               Re: Whether credit unions should
                                report .personalproperty subject
                                to escheat under Article 3272a
                                V*C.S., or report their dormant
                      .         or Inactive accounts under
Dear Mr. James:                 Article 3272b, V.C.S.
       We,have been requested .torec~onslderAttorney General's
Opinion w-1498 from the standpoint of the possibility that the
language used.therelnmay conceivably be construed as holding the
credit unions to be banks or banking institutions. Since It was
not the intent,of this office to so hold, and in order to clarify
any misconception whlch,has resulted from the language used
therein, we.hereby withdraw W-1498 as originally released and
substitute the following as the opinion of this office.
       You have requested the opinion of this office by asking
the following question, quoted from your letter of November 27,
1962:
              "Will you please advise this department,
       by official opinion, whether credit unions
       organized either under the laws of the~StaCe of
       Texas or of the United States, should report
       personal property subject to escheat under Article
       3272a, R.C.S., or report their dormant or Inactive
       accounts under Article 3272b, R.C.S."
       Article 3272a, Vernon's Civil Statutes, requires all
"persons" to report personal property In their possession which
is subject to escheat. Section l(a) of that Article defines
"person" and Is as follows:
              "(a) The term 'person'as used In this
       Article means any Individual, corporation,business
       association, partnership,governmental or political
       subdivision or officer, public authority, estate,
       trust, trustee, officer of a court, liquidator, two
       .(2)or more persons having a joint or common Interest,
       or any other legal, comme,rclal,governmental or


                             -423-
                                                                    ---
                                                                          ,




Honorable Jesse James, Page 2    (W-1498-A)



      political entity, except banks. savings and loan
      associations.banklnn organizationsor lnstltu-
      tlons." (Rnphasla supplied.) .'
       If credit unions are excluded from ArtIdle 3272a, by the
provision quoted above, they would then come within the scope of
Article 327213 Vernon's Civil Statutes, Article 3272b, applies
specificallyto holders of personal property which are excluded in
Article 3272a Section l(a) supra. These'holdersare termed
"depositoriesaIn Article &2b, Section l(a), which states:
              "(a) The term deoosltorv as used In this
       Article means any bank. savings-andloan association,
       banking inatltutloh or organizationwhich receives
       and holds for others deposits of money or its equiva-
       'lentIn banklnn practice or other personal property
       In thl St t       I   th   St t   ror reeldents last
       known to $v~*r%d~d"lne~hlsaS~&e.'I     (mphasls
       supplied.)
       This provision uses the same generic words in defining
deposltorlesas Article 372a Section l(a), uses in specifying
those entitles excepted from its application. It will be noted
that although Article 3272b, Section l(a), uses additional words
In describing depositories these additional words are merely a
clarificationof what the fiegislature meant by the terms "banking
organizationsor lnstltutlons"in both Article p72a and 3272b.
       Obviously, a credit union Is not a bank nor 1s It a
savings and loan associationnor banking lnstl&utlonIn any strict
sense. The question then becomes whether a credit union is "an
organizationwfiichreceives and holds for others deposits of
money or Its equivalent in banking practice" wlthln the meaning
intended by the Legislature in Article 32Eb.
       Title 46 V.C.S. authorizes the formation of credit unions
and places them'under the supemrlsion of the State Bankln Board
and the Banking Commissioner. See Articles 2463, 2465, 2$84 and
2484b, V.C.S.
       Federal credit unions are organizedunder the provisions
of 12 U.S.C.A. 1753, and subject to the provisions of Title 12,
Chapter 14, U.S.C.A. The definition of a rederal credit union in
12 U.S.C.A. 1752, Is the~same as that found In Article 2461,
V.C.S. defining state credit unions, .Federalcredit unions are
under the supervision of the Bureau of Federal Credit Unions in
the Department of Health Education and Welfare and the restrictions
and limitationsimposed &y Chapter 14 and administeredby that
Bureau are very similar to the Texas statutes applicable to credit
unions.
                                -424-
Honorable Jesse James, Page 3      (WW-1498-A)



       Article 2462, V.C.S., provides that “A creditunion may
receive the savings of,lta:members In payment for sharesor as
                It may lend money to Its members within the nmits
an au ject to the restrlctlons provided by law . . ." Bl?tlCle
9 w?       l   l

2466 V.C.S. provides that “The by-laws of!the credit anions
shali prescribe:        6; The conditions on which deoosltsmay
be received and $thd&wn " In Article 2474 V.C.S.,.werlnd that
"Shares may be issued and'deposlts received in the name of a~mlnor
and such shares and deposits may.,'In the discretion of the directors,
be withdrawn by such minor or by Ma parent or guardian . . ."
       A federal credit union may lend money to members, to the
United States of America, or other speclriedborrowers. It may
receive payments from Its members on shares, and may borrowsfrom
any source amounts up to 502 of Its paid-in and unimpaired capital
and~surplus. These powers are provided in 12 U.S.&A. 1757.
Presumably,a federal credit union may borrow money by receiving
deposits from members or others.
       It is apparent that the nature of a federal credit union Is
no~tsignificantlydifferent from that of a state credit union,
other-thanbeing organized under federal law and subject to federal
regulation.
       The Legislature did not limit the scope of Article 327213
Section l(a), to the words "bank" and "savingsand loan assocla~lon,"
but Included the words "organizationwhich receives and holds for
others deposits of money or Its equivalent in banking practice."
One of the principal rules of statutory construction,,whichwe
consider applicable here, Is found-in Texas Bank & Trust ~Co.v.
Austin, 115 Tex. 201, 280 S.W. 161, 162 (1926) :
              "And yet no rule of a statutory construction
       is more universally recognized than that which
       compels the courts to give some effect to every
       express declaration of legislative intent. The rule
       is clearly stated In M.K.&fJ!.
                                    Py. Co, of Texas v;
       Mahaffey 105 Tex. 398;150 S.W. 881 citing
       Justice karlan's Opinion for the United States
       Supreme Court In Montclair v. Ramsdell, 107 U.S. 19,
       2 S. Ct. 395, 27 L. Ed. 431, where It Is said:
                          'It Is the duty or the court to
                   give effect, If possible to every clause
                   and word of’a statute avoiding If It
                   may be, any construction which implies
                   that the Legislature was Ignorant of the
                   meaning of the language It employed."'


                                  -425-
                                                               bT--   1




Honorable Jesse James, Page 4    (WWl498-A)


       If the words "an organizationwhich receives and holds for
others deposits of money or Its equivalentin bsnking practice"
are to have meaning when used In addition to the tems "bank" and
"savingsand,loan association,I'In Article 3272b, we belletie~that
credit unions are within the meaning of those words. Therefore
it la our opinion that both federal credit unions and state credit
unions should comply with Article 3272b, and report their dormant
and Inactive accounts pursuant thereto.
                          SUMMARY
              Credit unions, organizedunder the laws of
       the State of Texas or of the United States, should
       report their dormant or Inactive accounts under
       Article 3272b, V.C.S., rather than report personal
       property subject to escheat under Article 3272a,
       V.C.S.
                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General of Texas


                           By:    ~~i~~
                                  J. Albert Pruett, Jr.
                                  Assistant Attorney Qeneral
JAPjr/ca
APPROVED:
OPINION CoMlrIITTEE
W. V. Geppert, Chairman
w. 0. shu1tz
Wm. E. Allen
Marietta Payne
Malcolm Quick
APPROVKD FOR THE ATTORNEY GENERAL
BY: Albert P. Jones




                                -426-